Title: From Thomas Jefferson to Philip Mazzei, 17 October 1787
From: Jefferson, Thomas
To: Mazzei, Philip



Paris. Oct. 17. 1787.

‘Si trova [Amerigo Vespucci] parimente dipinto nella real Galleria, tra’ quadri del primo Corridore, e similmente nella Volta XXI. della medesima, tragli uomeni illustri in arme.’ Vita di Amerigo Vespucci. dal Bandini pa. lxviii.
Nella ‘tavola de’ ritratti del Museo dell’ illustriss. e eccellentiss. Sig. Cosimo Duca di Firenza e Siena’ al fine del libro Delle vita da’ pittori di Giorgio Vaseri, si trova queste parola. ‘Seconda fila della banda di Mezzo dè Huomini harvi. Amerigo Vespucci. Colombo Genovese. Ferdinando Magellanes. Ferdinando Cortese.’
By these passages it would seem that the pictures of Americus Vespucius, of Columbus, of Magellan and Cortez exist at Florence. I should wish extremely to obtain copies of the two first, and even of the two last also, if not too expensive. Painters of high reputation are either above copying, or ask extravagant prices. But there are always men of good talents, who being kept in obscurity by untoward circumstances, work cheap, and work well. Copies by such hands as these might probably be obtained at such prices as I would be willing to give. But how to find out those good hands, covered by the veil of obscurity? Can Mr. Mazzei put me on a method of knowing 1. whether these portraits still exist? 2. Whether permission can be obtained to copy them? 3. If a painter, such as above described, can be found? 4. What he would ask for half length copies, of the size of the life?

Th: Jefferson

